Campbell, C. J.,
delivered the opinion of the court.
The demurrer should have been overruled. The substance *395of the fourth, fifth and sixth pleas is that the plaintiff has in his hands, by reason of former transactions set forth in the pleas with needless particularity, money which the defendant is entitled to recover, by an action for money had and received; and, whatever may be true elsewhere, under our statute this is a valid set-off. There is nothing in any of the cases from our reports cited by counsel inconsistent with this view. On the contrary, they sustain it.

Reversed, demurrer to the fourth, fifth and sixth pleas overruled, and cause remanded for further proceedings in the circuit court.